PER CURIAM.
In this workers’ compensation case, claimant appeals an order denying his claim for wage-loss benefits from August 1982 to December 1982, authorization of medical treatment for chest pain, and costs, interest, penalties, and attorney’s fees. There is competent, substantial evidence to support the deputy’s findings of fact, and claimant has failed to demonstrate that the result reached by the deputy is improper under the applicable law. Accordingly, we affirm.
WENTWORTH, NIMMONS and ZEH-MER, JJ., concur.